Judgment, Supreme Court, New York County, entered on October 15, 1975, directing that the board of elections file revised questions as proposed by the State Charter Revision Commission, unanimously affirmed, without costs and without disbursements. Leave to appeal to the Court of Appeals is also hereby granted. We are in agreement with the reasoning of the learned Justice at Special Term that the time limitation found in subdivision c of section 3 of chapter 634 of the Laws of 1972, as amended by chapter 385 of the Laws of 1973 is not applicable to subdivision d thereof relating to the filing of the questions here in issue. Concur—Stevens, P. J., Markewich, Tilzer, Lane and Nunez, JJ.